              Case 2:15-cv-00462-ROS Document 423-10 Filed 03/01/19 Page 1 of 50

    . Michele Milke
    . Patricia Bacon Prust
    . Noel Levy
    . Don and Josephine Jones
    . Paul Huebel
    . Robin Ziluck
    r Gary Bowen
    . Frankie   Aue
    o Katrina Bland
    . Michael H. Fox
    .   Ariane Milke
    . Mike Kiefer
    . Michael Burke
    . Randy Sukor
    o GarV Stuart
    o lrmy Richardson
    .   Stephanie Thompson




Severalof these names have not been disclosed before and we contend are responsive to outstanding RFPs. Please
identify the last known contact for these individuals and whether they are deceased as that relates to outstanding
issues of whether journalist privilege applies to Ms. Bommersbach's materials she has held back. Please also
supplement the discovery responses as necessary. This is our second request as the first was made on 71912O19 and
is attached. We would also request that all outstand¡ng items in the attached correspondence be addressed.




Next, in the materials disclosed recently in a supplemental disclosure statement as those possessed by Ms.
Bommersbach, there are at first glance multiple letters from Mr. Kimmerer and Ms. Voepel. Based upon just the brief
review (which I am certain we willfind more), we will be taking the position that all attorney client privileged material
between Mr. Kimmerer and Ms. Voepel has been waived. Additionally, based upon the procedural posture, we
request that Plaintiff identify each and every person third party disclosure was made to of attorney client privileged
information. lt is, however, not sufficient for Ms. Milke to rely upon her own memory. To the extent that the lawyers
who represented Ms. Milke are aware of third-party disclosure-such as to Mr. Aue or Mr. Galbraith-we request that
those individuals specifically be identified and the scope of the disclosure identified as well.




Finally, there are multiple outstanding requests for information made before Plaintiffs new lawyers joined this
case. We would request that those be answered as well.




lamintrialnow,butwewillfinishnextweek. lfthereisdisagreement,pleaseletusknowimmediatelysothatwecan
schedule a meet and confer and bring this to the attention of the Court.




Tina

                                                           9
           Case 2:15-cv-00462-ROS Document 423-10 Filed 03/01/19 Page 2 of 50




Tina




From: Elizabeth Wang <elizabethw@loevv.com>
Sent: Wednesday, January 9,2019 3:47 PM
To: Christina Retts <cretts@wienekelawgroup.com>; lori@berkelawfirm.com; robin.burgess@sandersparks.com;
sodegard@hoklaw.com; michele.logar¡@sandersparks.com; artie.eaves@sandersparks.com; gzappia@hoklaw.com;
idubin@dubinconsultine.com; Rhonda Neff <rneff@kimerer.com>; Michael Kimerer <mdk@kimerer.com>; Kathleen
Wieneke <kwieneke@wienekelawgroup.com>; Lindsey Piasecki <lpiasecki@wienekelawgroup.com>; Kim Penny
<kpennv@wienekelawgroup.com>; bcorev@d ubinconsulting.com
Cc: Jon Loevy <Jon@loevv.com>; David Owens <david@loew.com>; Elizabeth Troyer <trover@loevv.com>; Brian Swift
<brians@loevv.com>
Subject: Milke v. City of Phoenix, et al - substitution of counsel and status conference Friday




Dear Counsel,




As you know, NSB and Vanessa Buch are withdrawing from the case. The attorneys from my firm, Loevy &
Loevy (specifically, Jon Loevy, David Owens, and myself) are substituting in for them on behalf of Plaintiff
Debra Milke. I have copied Jon, David, and our paralegals Liz Troyer and Brian Swift on this email. Please
include them in future correspondence.)




We will be submitting our PHV applications soon.




Given that we have just become involved ín this case, we would like to fìle a motion for a shoft continuance
of the status hearing currently set for Friday,




                                                      10
              Case 2:15-cv-00462-ROS Document 423-10 Filed 03/01/19 Page 3 of 50

Do you have any objection     to such a motion?



If not,
      please let me know what dates next week (or the following week, if you have no availability next
week) you would be available to have the status hearing reset to.




Thank you.




Sincerely,

Liz



Elizabeth Wang

Loevy & Loevy

2060 Broadway I Ste. 460

Boulder I CO 80302

T 720.328.5642

F   3t2.243.5902

www.loevy.com

CONFIDENTIAL COMMUNICATION: E-mails from the WIENEKE LAW GROUP, PLC normally contain confidential and
privileged material, and areforthesole useof the intended recipient. Useordistribution byan unintended recipientis
prohibited, and may be a violation of law. lf you believe that you received this e-mail in error, please do not read this
e-mail or any attached items. Please delete the e-mail and all attachments, including any copies thereof, and inform
the sender that you have deleted the e-mail, all attachments and any copies thereof. Thank you. Please be advised
that the Firm does not give tax advice.




          Forwarded message
From: Christina Retts <cretts@wienekelawgroup.com>
To: Anna Benvenutti Hoffmann <anna @nsbcivilrights.com>
Cc: Katie McCarthy <katie@nsbcivilrights.com>, Lori Berke <Lori@berkelawfirm.com>, "Robin E. Burgess"
<Robin.Burgess@sandersparks.com>, Sally Odegard <sodegard@hoklaw.com>, "Michele N. Logan"
<Michele.Loqan@sandersparks.com>, Amelia Green <amelia@nsbcivilrights.com>, Artie Eaves
<Artie.Eaves@sandersparks.com>, Genna Zappia <gzappia@hoklaw.com>, Jody Corbett <Jody@berkelawfirm.com>,
Laine Roberts <Laine@berkelawfirm.com>, Joshua Dubin <idubin@dubinconsulting.com>, Rhonda Neff
<rneff@kimerer.com>, "MDK Kimerer, Michael" <MDK@kimerer.com>, Vanessa Buch <vanessabuch2@gmail.com>,
                                                           11
                Case 2:15-cv-00462-ROS Document 423-10 Filed 03/01/19 Page 4 of 50
Nick Brustin <nick@nsbcivilrights.com>, Kathleen Wieneke <kwieneke@wienekelawgroup.com>, Lindsey Piasecki
<lpiasecki@wienekelawgroup.com>, Kim Penny <kpennv@wienekelawgroup.com>, Bruce Corey
<bcorev@dubinconsulting.com>, Langston Glaude <langston@nsbcivilrights.com>
Bcc:
Date: Wed, 9 Jan 20L9 t7:39:46 +0000
Subject: RE: Milke: Plaintiff's Updated Responses and Privilege Log

Counsel,




Given the volume of material that was produced by Ms. Bommersbach and how some of it is maintained (on backers),
we have yet to receive any copies of any of the materials from the vendor. They will be rolling it out to us, but even
receiving it willtake time.




We received the following list of people who Ms. Bommersbach spoke with:




       . Debra Milke
       .   Anders Rosenquist
       . Billy Gumm
       .   Susan Stodola
       . Lori Voepel
       . Mike Kimerer
       . Linda Thompson
       . Richard deUriarte
       o Pat Galbraith
       . Rick Romley
       .   Mark Milke
       .   Susan Smith
       .   Ernie Sweat
       . Kirk Fowler
       o Pete Aleshire
       o Dr. Leonado Garcia-Bunuel
       . Michele Milke
       . Patricia Bacon Prust
       . Noel Levy
       . Don and Josephine Jones
       . Paul Huebel
       . Robin Ziluck
       o GarV Bowen
       o Frankie Aue
       o Katrina Bland
       . Michael H. Fox
       . Ariane Milke
       . Mike Kiefer
                                                          T2
             Case 2:15-cv-00462-ROS Document 423-10 Filed 03/01/19 Page 5 of 50
    . Michael Burke
    . Randy Sukor
    o GarV Stuart
    o lrmy Richardson
    .   Stephanie Thompson




Some of these names are on Plaintiff's disclosures/responses to written discovery, some are not. Note that although
Ms. Bommersbach's counsel represented that the number was likely around 50, this list contains less individuals. As a
result, we will be carefully reviewing the materials that Ms. Bommersbach has to confirm that the above list is
complete and will identify any additional names found after that review. As there is some discrepancy between the
number or names originally estimated by Ms. Bommersbach and the names provided, we want to ensure that the list
is complete and that people have not been inadvertently left off because of failure to remember them.




To the extent that these names are not on Plaintiff's disclosure statements, please identify who these individuals are,
the last contact information for them, and a summary of the information that they possess related to this
case. Please also confirm whether any individuals not previously identified (or previously identified) have been
contacted and whether it has been determined that they held documents/acted as custodians of record for Ms. Milke
lf any of these individuals are deceased, please let us know as that impacts additional material possessed by Ms.
Bommersbach that has not been turned over and whether journalist privilege will protect those materials due to the
unavailability of the materials from another source (such as contacting the person directly).




It is my understanding from our last conversation that you have made contact with Mr. Aue, who takes the position
that any material he may have is beyond the scope of any subpoena as he is located outside the United States and
that his work on the Debra Milke website is work product. Based upon this, Mr. Aue appears "unavailable." lf this
understanding is incorrect, please let us know.




lf Ms. Bommersbach's conversations with Ms. Voepel and Mr. Kimmerer (or any other legal representative on this list)
were recorded by them and any recording is in their possession, we would request that this material be turned over as
it is directly relates to the privilege issue.




Thanks,

Tina




                                                           13
            Case 2:15-cv-00462-ROS Document 423-10 Filed 03/01/19 Page 6 of 50

From: Christina Retts
Sent: Friday, December 21,,20L81:1-9 PM
To:'Anna Benvenutti Hoffmann' <anna@nsbcivilrights.com>
Cc: Katie McCarthy <katie@nsbcivilrights.com>; Lori Berke <Lori@berkelawfirm.com>; Robin E. Burgess
<Robin.Burgess@sandersparks.com>; Sally Odegard <sodegard@hoklaw.com>; Michele N. Logan
<Michele.Logan@sandersparks.com>; Amelia Green <amelia@nsbcivilrights.com>; Artie Eaves
<Artie.Eaves@sandersparks.com>; Genna Zappia <gzappia@hoklaw.com>; Jody Corbett <Jodv@berkelawfirm.com>;
Laine Roberts <Laine@berkelawfirm.com>; Joshua Dubin <idubin@dubinconsulting.com>; Rhonda Neff
<rneff@kimerer.com>; MDK Kimerer, Michael <MDK@kimerer.com>; Vanessa Buch <vanessabuch2@gmail.com>;
Nick Brustin <nick@nsbcivilrights.com>; Kathleen Wieneke <kwieneke@wienekelawgroup.com>; Lindsey Piasecki
<lpiasecki@wienekelawgroup.com>; Kim Penny <kpennv@wienekelawgroup.com>; Bruce Corey
<bcorev@dubinconsulting.com>; Langston Glaude <langston@nsbcivilrights.com>
Subject: RE: Milke: Plaintiff's Updated Responses and Privilege Log




Counsel,




The City Defendants cannot agree to the proposal regarding the privilege issue.




Note that we have made contact with Janna Bommersbach's counsel. She will be producing the materials that Ms.
Milke provided to her, but not until January 4th. We have asked that this occur earlier, but she is out of town. We
have suggested this occur on a rolling basis given our time constraints which were made clear to her counsel, but we
believe that January 4th is the first time the documents will be made available. Her counsel has represented that the
production will be voluminous. We further expect that there may be additional documents produced after this time
as well.




Tina




From: Anna Benvenutti Hoffma nn <anna @ nsbcivilrights.com>
Sent: Thursday, December 20, 20L8 10:51- AM
To: Christina Retts <cretts@wienekelawgroup.com>
Cc: Katie McCarthy <katie@nsbcivilrishts.com>; Lori Berke <Lori@berkelawfirm.com>; Robin E. Burgess
<Robin.Bursess@sandersparks.com>; Sally Odegard <sodegard@hoklaw.com>; Michele N. Logan
<Michele. Logan@sanderspa rks.com>; Amelia Green <amelia @ nsbcivilriehts.com> ; Artie Eaves
<Artie.Eaves@sandersparks.com>; Genna Zappia <gzappia@hoklaw.com>; Jody Corbett <Jodv@berkelawfirm.com>;
Laine Roberts <Laine@berkelawfirm.com>; Joshua Dubin <idubin@dubinconsulting.com>; Rhonda Neff
<rneff@kimerer.com>; MDK Kimerer, Michael<MDK@kimerer.com>; Vanessa Buch <vanessabuch2@gmail.com>;
Nick Brustin <nick@nsbcivilrights.com>; Kathleen Wieneke <kwieneke@wienekelawgroup.com>; Lindsey Piasecki
<lpiasecki@wienekelawgroup.com>; Kim Penny <kpennv@wienekelawgroup.com>; Bruce Corey
<bcorev@dubinconsulting.com>; Langston Glaude <lansston@nsbcivilrights.com>
Subject: Re: Milke: Plaintiff's Updated Responses and Privilege Log



                                                          L4
             Case 2:15-cv-00462-ROS Document 423-10 Filed 03/01/19 Page 7 of 50
Tina




As Renata is deceased, we obviously cannot ask her. But from our review of documents and investigation so far, we
are not aware of anything to substantiate this claim. lf you have a specific source that you'd like to point us to, we can
investigate further. But as ¡t stands, we have no reason to believe this ever happened.




Anna




On Wed, Dec L9, 2018 at 5:48 PM Christina Retts <cretts@wienekelawgroup.com> wrote:

 Counsel,




 It has just now come to our attention that Renata may have obtained a fake lD for the purpose of visiting Mr. Styers
 in prison. Please identify the name that was used, if such lD was obtained, and whether the lD or any documentation
 related to it was destroyed by Ms. Milke when she went to Germany. Please also confirm that any letters discussing
 or proposing the fake lD to be use as a means to thwart tracking Mr. Styers' visitation have been produced.




 Tina




 From: Anna Benvenutti Hoffmann <anna      @   nsbcivilrights.com>
 Sent: Wednesday, December L9,20L8 2:16 PM
 To: Christina Retts <cretts@wienekelawgroup.com>
 Cc: Katie McCarthy <katie@nsbcivilrights.com>; Lori Berke <Lori@berkelawfirm.com>; Robin E. Burgess
 <Robin.Burgess@sandersparks.com>; Sally Odegard <sodegard@hoklaw.com>; Michele N. Logan
 <Michele.Logan@sandersparks.com>; Amelia Green <amelia@nsbcivilrights.com>; Artie Eaves
 <Artie.Eaves@sandersparks.com>; Genna Zappia <gzappia@hoklaw.com>; Jody Corbett <Jodv@berkelawfirm.com>;
 Laine Roberts <Laine@berkelawfirm.com>; Joshua Dubin <idubin@dubinconsulting.com>; Rhonda Neff
 <rneff@kímerer.com>; MDK Kimerer, Michael<MDK@kimerer.com>; Vanessa Buch <vanessabuch2@gmail.com>;
 Nick Brustin <nick@nsbcivilrights.com>; Kathleen Wieneke <kwieneke@wienekelawgroup.com>; Lindsey Piasecki
 <lpiasecki@wienekelawgroup.com>; Kim Penny <kpennv@wienekelawgroup.com>; Bruce Corey
 <bcorev@dubinconsultinÊ.com>; Langston Glaude <langston@nsbcivilrights.com>
 Subject: Re: Milke: Plaintiff's Updated Responses and Privilege Log




 Tina,



                                                            15
            Case 2:15-cv-00462-ROS Document 423-10 Filed 03/01/19 Page 8 of 50

With respect to Ms. Bommersbach, we have not received or reviewed any documents she may have in her
possession and so have no personal knowledge regarding their contents. We have, however, informed her lawyer in
writing that it is our position she should respond to the subpoena with any responsive materials in her possession
that were given to her by Debra. lt is our understanding that she intends to comply but that her lawyer will be
reaching out to you to coordinate timing and the means of production. lt is also our understanding that Ms.
Bommersbach is currently traveling and so may not be available to comply before the new year.




As for the Milke room, the documents that we make available there necessarily depend on the scope of privilege.
Our efforts in ensuring the room is properly segregated would thus be affected by any agreement the parties reach
on privilege. We're still happy to provide you with access -- and can do so in stages if you'd prefer - but it was our
understanding given the stay (and that you have not raised this issue since we gave your our proposal), that this
would be dealt with once the parties reached agreement on privilege. lf you'd like to move forward in the meantime,
we can get back to you on timing for access to some of the documents. But we're now running up against the
holidays and we will have to ensure someone is available to segregate out all privileged materials -- an effort that
may be unnecessarily duplicative if the parties are able to reach an agreement on privilege.




Finally, you raised the confidentiality issue in the context of anticipated briefing on the privilege issue and your desire
to avoid unnecessary sealed filings. But there is currently no briefing schedule in effect, and the need to file such
briefing will be mooted if the parties reach agreement on privilege. We therefore do not believe this an issue that
needs to be addressed immediately.




We understand that you will be meeting with your client tomorrow. Given that the January 4th deadline is fast
approaching (and that most of our office will be out on vacation next week through the new year), we would
appreciate hearing back from you tomorrow with an update on your position on the privilege issue so that we can
determine whether it will be possible to resolve this issue by January 4 or if it would be preferable to request more
time.




Thanks,




Anna




On Wed, Dec L9, 2018 at L:02 PM Christína Retts <cretts@wienekelawgroup.com> wrote:

 Counsel,




 This is a decision to be made by my client. I have a meeting tomorrow to discuss. As I am sure you can appreciate,
 the end of the year is a busy time for my client. I also raised the issue of preparing for a trial and the pretrial filings
 and hearings in our last discussion. Although we have been litigating this issue for months at considerable and
                                                            16
           Case 2:15-cv-00462-ROS Document 423-10 Filed 03/01/19 Page 9 of 50
unnecessary expense to my client (given the fact that these issues should have been investigated before Plaintiff
even filed suit), Plaintiff only offered this proposal less than two weeks ago.




As a preliminary matter, prior to the stay, I sent multiple email correspondences requesting additional information
to further evaluate the waiver issue. Plaintiff has not responded to any of those substantively. Plaintiff has made         a
proposal, but without answering any of the questions posed, which puts us at an severe information
disadvantage. lt is our position that the Plaintiffls proposal does not affect the necessity of Plaintiff's investigation
on the issues raised because that investigation is likely to lead to information directly related to the Mike
Kimmerer/Lori Voepel issue and could reveal that there is no basis for Plaintiff to assert any privilege for the Kirk
Fowler/Ken Ray/Rosenquist information (notwithstanding the fact that we maintain that the material should be
produced for Kirk Fowler/Ken Ray/Rosenquist--and should have long ago- regardless of any new proposal because
of explicit and implicit waiver).




Our understanding of the stay was that ¡t was for Plaintiff to further investigate responsibility the issues raised by
the Defendants-to include whether additional production of documents is necessary in response to Defendants'
Requests for Production of Documents that were served years ago, as well as the new requests. There is an
obligation to investigate to determine complete responses to discovery given the new information and questions
raised by the Bommersbach book that exists separate and apart from the privilege issue. And, when this waiver
issue was first raised and throughout the course of the proceedings related to it, there was a duty to investigate to
determine the scope of third-party disclosures. That duty also continues regardless of any proposal.




Additionally, we had asked when we would be able to pick up the boxes from the Milke room, whích do not contain
claimed privileged material, as Plaintiff offered. Please let us know when we can send a runner to do that. This is
an issue that also exists separate from Plaintiff's proposal.




Next, has Ms. Milke directed Ms. Bommersbach to give her back the materials that she sent to her? Ms. Milke owns
the materialssentto Ms. Bommersbach and should askforthem backto be produced. The bookquotesfrom
letters sent to Lori Voepel, discusses what appear to be interviews with Kirk Fowler and potentially also Ken Ray,
and discusses what specifically was discussed at Ken Ray's first meeting with Debra Milke and quotes from what was
said, among other things. Materials sent to third parties are not privileged and should have been produced long
ago.




Finally, several weeks ago we had asked for Plaintiffs position on the Joe Marino, Vince Felix letters, and all letters
referenced in Janna's book and whether Plaintiff is contending they are covered by the confidentiality order. lt is
our position that these letters fall outside because they were disclosed to third parties. ln some cases, multiple
part¡es. These letters also do not fit the Ninth Circuit's test for confidentiality. Please let us know your position as
soon as possible as we intend to raise this with the Court.




Tina


                                                           L7
            Case 2:15-cv-00462-ROS Document 423-10 Filed 03/01/19 Page 10 of 50




From: Anna Benvenutti Hoffmann <a nna @nsbcivilrights.com>
Sent: Wednesday, December t9,201.8 L0:32 AM
To: Christina Retts <cretts@wienekelawgroup.com>
Cc: Katie McCarthy <katie@nsbcivilrights.com>; Lori Berke <Lori@berkelawfirm.com>; Robin E. Burgess
<Robin.Burgess@sandersparks.com>; Sally Odegard <sodegard@hoklaw.com>; Michele N. Logan
<Michele.Logan@sandersparks.com>; Amelia Green <amelia@nsbcivilrights.com>; Artie Eaves
<Artie.Eaves@sandersparks.com>; Genna Zappia <gzappia@hoklaw.com>; Jody Corbett <Jody@berkelawfirm.com>;
Laine Roberts <Laine@berkelawfirm.com>; Joshua Dubin <idubin@dubinconsulting.com>; Rhonda Neff
<rneff@kimerer.com>; MDK Kimerer, Michael<MDK@kimerer.com>; Vanessa Buch <vanessabuch2@gma¡l.com>;
Nick Brustin <nick@nsbcivilriehts.com>; Kathleen Wieneke <kwieneke@wienekelawgroup.com>; Lindsey Piasecki
<lpiasecki@wienekelaweroup.com>; Kim Penny <kpennv@wienekelawgroup.com>; Bruce Corey
<bcorev@dubinconsulting.com>; Langston Glaude <langston@nsbcivilrights.com>
Subject: Re: Milke: Plaintiff's Updated Responses and Privilege Log




Tina,




During our phone call on December 7th, we proposed resolving the dispute over attorney-client privilege by
voluntarily producing all privileged communications between Debra and Ken Ray, Kirk Fowler, and Anders
Rosenquist -- and withdrawing our privilege objections to your proposed Ken Ray questions - if Defendants would
agree that such production did not constitute a further waiver of attorney-client privilege, including with respect to
Mike Kimerer, Lori Voepel, and current civil counsel. You said you'd speak to the other Defendants and get back to
us   the following week with your position.




It's now been nearly two weeks, and we still haven't heard from you. Especially in light of the holidays next week,
we are concerned that we will not be able to resolve these issues by January 4th when the current stay ends and we
are required to provide a status update to the Court, let alone coordinate access to any documents to the extent
necessary. lf you want to jointly ask the Court to extend the stay and the deadline for providing a status update we
would not oppose that, but until any such request is granted we are concerned about the impending deadline.
Whatever your position, please update us ASAP so that we can take any necessary steps this week, before many in
our office (and presumably yours) are out for the holidays.




Thanks,




Anna



                                                         18
         Case 2:15-cv-00462-ROS Document 423-10 Filed 03/01/19 Page 11 of 50
On Tue, Dec 4, 2018 at 5:02 PM Anna Benvenutti Hoffmann <anna    @   nsbcivilrights.com > wrote
                                                                 I



That's fine. We will accept the edits and file.




Anna




On Tue, Dec 4, 2018 at 4:03 PM Christina Retts <cretts@wienekelawgroup.com> wrote:


 Anna,




 A proposed redlined version of the stay attached. The order is fine as drafted

 As it was drafted, the stay came across more sounding like a request for an extension. lt is our understanding that
 the Plaintiff specifically wants a stay, not an extension, so we have revised it to fit that vein.




 Additionally, we have made some proposed revisions relating to discovery that will need to be completed




 Tina




 From: Anna Benvenutti Hoffmann <a nna @ nsbcivilrights.com>
 Sent: Tuesday, December 4,2OL8 12:04 PM
 To: Christina Retts <cretts@wienekelawgroup.com>
 Cc: Katie McCarthy <katie@nsbcivilrights.com>; Lori Berke <Lori@berkelawfirm.com>; Robin E. Burgess
 <Robin.Burgess@sandersparks.com>; Sally Odegard <sodegard@hoklaw.com>; Michele N. Logan
 <Michele.Logan@sandersparks.com>; Amelia Green <amelia@nsbcivilrights.com>; Artie Eaves
 <Artie. Eaves@sanderspa rks.com>; Genna Zappia <ezapp¡a @ hoklaw.com>; Jody Corbett
 <Jodv@berkelawfirm.com>; Laine Roberts <Laine@berkelawfirm.com>; Joshua Dubin
 <idubin@dubinconsulting.com>; Rhonda Neff<rneff@kimerer.com>; MDK Kimerer, Michael
 <MDK@kimerer.com>; Vanessa Buch <vanessabuch2@gmail.com>; Nick Brustin <nick@nsbcivilrights.com>;
 Kathleen Wieneke <kwieneke@wienekelawgroup.com>; Lindsey Piasecki <lpiasecki@wienekelawgroup.com>;
 Kim Penny <kpennv@wienekelawgroup.com>; Bruce Corey <bcorey@dubinconsulting.com>; Langston Glaude
 <langston@nsbcivilrights.com>
 Subject: Re: Milke: Plaintiff's Updated Responses and Privilege Log




  This is what we drafted. We proposed a month stay of all existing deadlines and then that we propose a new
  schedule for remaining deadlines when that is up. That should leave us open to addressing any time you need for
  your trial, etc. But let me know if you would prefer to style it differently.

                                                       19
          Case 2:15-cv-00462-ROS Document 423-10 Filed 03/01/19 Page 12 of 50



Thanks,




Anna




On Tue, Dec 4, 2018 at L:40 PM Christina Retts <cretts@wienekelawgroup.com> wrote:

 Counsel,

 Per Plaintiff's request, I have conferred with co-Defendants regarding Plaintiffs request of a four week stay   for
 Plaintiff to address the issues raised by Defendants (outlined below and in prior correspondence).

 Defendants are agreeable to Plaintiff's requested stay. Will Plaintiff please circulate a draft.

 I would note that we may have to request additional time on the back end, as deemed necessary, as I start       a   trial
 from January 15-3L, 20L8. Four weeks would place us at January L4.




 Thanks,

 Tina




 From: Christina Retts
 Sent: Wednesday, November 28,20L8 L1:05 AM
 To:'Katie McCarthy'<katie@nsbcivilrights.com>;'LoriBerke'<Lori@berkelawfirm.com>
 Cc:'Robin E. Burgess'<Robin.Burgess@sandersparks.com>;'Sally Odegard'<sodegard@hoklaw.com>;'Michele
 N. Logan'<Michele.Logan@sandersparks.com>;'Amelia Green'<amelia@nsbcivilrights.com>;'Anna Benvenutti
 Hoffmann'<anna@nsbcivilrights.com>;'Artie Eaves'<Artie.Eaves@sandersparks.com>;'Genna Zappia'
 <gzappia@hoklaw.com>;'Jody Corbett'<Jodv@berkelawfirm.com>;'Laine Roberts'<Laine@berkelawfirm.com>;
 'Joshua Dubin'<idubin@dubinconsulting.com>; 'Rhonda Neff'<rneff@kimerer.com>; 'MDK Kimerer, Michael'
 <MDK@kimerer.com>;'Vanessa Buch'<vanessabuch2@gmail.com>;'Nick Brustin'<nick@nsbcivilrights.com>;
 Kathleen Wieneke <kwieneke@wienekelawgroup.com>; Lindsey Piasecki<lpiasecki@wienekelawgroup.com>;
 Kim Penny <kpennv@wienekelawgroup.com>; 'Bruce Corey' <bcorev@dubinconsulting.com>; 'Langston Glaude'
 <langston@nsbcivilrights.com>
 Subject: RE: Milke: Plaintiff's Updated Responses and Privilege Log




 Counsel,




                                                       20
       Case 2:15-cv-00462-ROS Document 423-10 Filed 03/01/19 Page 13 of 50
On NSB034LOL-L02, Janna Bommersbach writes about the letters that Debra exchanged with Lori Voepel, in fact,
she cites, in quotes, to a September L0, 2002, letter Debbie wrote to Lori Voepel about the case and plans
moving forward.

lf you have produced this letter, please identify the bates labels for this document. lf you have not produced
this letter, please produce it immediately as there has been an express waiver. lf ¡t ¡s on the privilege log, it
needs to be removed. Plaintiff has made certain representations about how attorney client privileged
informationhasbeenprotectedinthiscase. ThisreferenceputsPlaintiffonnoticeof adutytoinvestigatethe
extent to which Janna Bommersbach was provided attorney client privileged information by Ms. Milke before
making any assertions about express waiver in the next pleading due on December 7,2OI8. The reference to
Ms. Milke's long letters and the content of those letters is suggestive that additional attorney client
communications were provided to Janna Bommersbach.




Additionally, on June 27 ,2OL8, at L:30 pm we sent correspondence to Plaintiff's counsel requesting
supplementation of outstanding discovery as follows: Also, Plaintiff's responses to Request for Production
Numbers 4 and 5 are deficient. Please supplement Plaintiff's response to produce anv and all letters, etc.
received from lneo Hasselbach, Frank Aue. Chris Passelti. Pat and Dannv Endslev and C. Pacheco. ln addition
to anv and all letters/correspondence, produce anv and all audio tapes exchanged between Plaintiff and all of
the aforementioned individuals. lf these letters andlor tapes have been destroved or are no longer in
                    and contro                 the date and reason for destruction nd
custodian of these materials. Please      plement these responses immediatelv.




Janna Bommersbach also quotes from many other letters in the book. To the extent that Plaintiff has claimed
confidentiality over any of these letters, the confidential designation must be removed. Publication of the
letters destroys any confidentiality.




All of the materials provided by Plaintiff to Janna Bommersbach are responsive to outstanding discovery requests
notwithstanding the subpoena issued. lf Plaintiff knows what was sent to Janna Bommersbach, it needs to be
provided immediately as responsive to the discovery requests served two years ago. This information is critical
to our ability to fully brief the privilege issue before the Court for the December 7,2OL8 deadline, particularly
where there are multiple references in the book to material appearing to otherwise be privileged that has lost
any privileged status it may have enjoyed due to review by Ms. Bommersbach and publication.




This book also suggests that Ms. Milke has saved all letters from her sister, Sandy Pickenpaugh. lt cites to the
letters, particularly places where ¡t states that Sandy maintained that she had not lied in any of her
testimony. Please confirm that all letters from Sandy Pickenpaugh have been produced. lf they have not, please
produce them as they are responsive to discovery.




Please let us know when the boxes from the Milke room will be available for our third party vendor      to pick up.




                                                      2L
       Case 2:15-cv-00462-ROS Document 423-10 Filed 03/01/19 Page 14 of 50

Tina




From: Christina Retts
Sent: Tuesday, November 27,20t8 5:12 PM
To:'Katie McCarthy'<katie@nsbcivilrights.com>;'LoriBerke'<Lori@berkelawfirm.com>
Cc: 'Robin E. Burgess'<Robin.Burgess@sandersparks.com>; 'Sally Odegard'<sodegard@hoklaw.com>; 'Michele
N. Logan'<Michele.Logan@sandersparks.com>;'Amelia Green'<amelia@nsbcivilrights.com>;'Anna Benvenutti
Hoffmann'<anna@nsbcivilrights.com>;'Artie Eaves'<Artie.Eaves@sandersparks.com>;'Genna Zappia'
<gzappia@hoklaw.com>;'Jody Corbett'                rkelawfirm       'Laine Roberts' <Laine@berkelawfirm.com>;
'Joshua Dubin' <idubin@dubinconsulting.com>; 'Rhonda Neff' <rneff@kimerer.com>; 'MDK Kimerer, Michael'
<MDK@kimerer.com>;'Vanessa Buch'<vanessabuch2@gmail.com>;'Nick Brustin'<nick@nsbcivilrights.com>;
Kathleen Wieneke <kwieneke@wienekelawgroup.com>; Lindsey Piasecki<lpiasecki@wienekelawgroup.com>;
Kim Penny <kpennv@wienekelawgroup.com>; 'Bruce Corey'<bcorev@dubinconsulting.com>; 'Langston Glaude'
<langston@nsbcivilrights.com>
Subject: RE: Milke: Plaintiff's Updated Responses and Privilege Log




Counsel,




On another  note, Plaintiff has contended that various letters exchanged by Ms. Milke during the course of her
incarceration are confidential.

It is our position that the Joe Marino letters should not be maintained as confidential. These letters were
disclosed by Joe to his boss, whose wife then maintained the letters before they were turned over to the
state. From there they were viewed by multiple different people before ultimately being part of the retrial
documents.

The Ninth Circuit has a high burden for confidential documents, these letters do not meet the Ninth Circuit's
standard given their circulation before the civil case.

Please provide your position on whether you intend to assert that the Joe Marino letters are confidential and the
basis for the same. We would like to resolve this issue with the Court before the December 7,2OL8, filing to
avoid unnecessary sealing of documents.




Tina




                                                    22
       Case 2:15-cv-00462-ROS Document 423-10 Filed 03/01/19 Page 15 of 50

From: Christina Retts
Sent: Tuesday, November   27   ,20\8 4:44 PM
To:'Katie McCarthy'<katie@nsbcivilrights.com>;'LoriBerke'<Lori@berkelawfirm.com>
Cc: 'Robin E. Burgess'<Robin.Bursess@sandersparks.com>; 'Sally Odegard'<sodegard@hoklaw.com>; 'Michele
N. Logan'<Michele.Logan@sandersparks.com>;'Amelia Green'<amelia@nsbcivilrights.com>;'Anna Benvenutti
Hoffmann'<anna@nsbcivilrights.com>;'Artie Eaves'<Artie.Eaves@sandersparks.com>;'Genna Zappia'
<gzappia@hoklaw.com>;'Jody Corbett'<Jodv@berkelawfirm.com>; 'Laine Roberts'<Laine@berkelawfirm.com>;
'Joshua Dubin' <idubin@d ubinconsultins.com >;'Rhonda Neff' <rneff@kimerer.com>;'MDK Kimerer, Michael'
<MDK@kimerer.com>;'Vanessa Buch'<vanessabuch2@gmail.com>;'Nick Brustin'<nick@nsbcivilrights.com>;
Kathleen Wieneke <kwieneke@wienekelawgroup.com>; Lindsey Piasecki <lpiasecki@wienekelawgroup.com>;
Kim Penny <kpennv@wienekelawgroup.com>; 'Bruce Corey' <               ubinconsulti co >; 'Langston Glaude'
<langston @ nsbcivilrishts.com>
Subject: RE: Milke: Plaintiff's Updated Responses and Privilege Log




Counsel,




On NSB033889, the Bommersbach English Translation recently produced, there is a summary of Debra Milke's
first meeting with Ken Ray and there are quotes that purportedly come from that meeting. The transcript states
"Kenneth Ray saw immediately that she was clueless. He'd report that he was stunned with Debra Milke-
already the most vilified woman in the nation-asked him, 'ls it true my son is dead?' He said he stared at her in
disbelief and then told her, 'yes, according to this report, you ordered his murder."'




What Ms. Milke said during this meeting and what occurred would be privileged, but now it appears in a
book. This is another form of express waiver. Defendants are thus entitled to explore everyth¡ng that was said
in this meeting given the quotes disclosed in this book. Ms. Milke has not taken active steps to protect the
information and it is in the public domain through this book.




Please also verifywith Ms. Bommersbach whether she spoke to Mr. Ray, or where this quote comes from. lf
there is written material from Mr. Ray to Ms. Bommersbach that has not been produced, we believe that it is
responsive to our discovery requests. lf there is a recording, it should be produced.




Tina




From: Christina Retts
Sent: Tuesday, November 27,2018 L:05 PM
To: 'Katie McCarthy'<katie@nsbcivilrights.com>; Lori Berke <Lori@berkelawfirm.com>
Cc: Robin E. Burgess <Robin.Burgess@sandersparks.com>; Sally Odegard <sodegard@hoklaw.com>; Michele N
Logan <Michele.Logan@sandersparks.com>; Amelia Green <amelia@nsbcivilrights.com>; Anna Benvenutti
Hoffmann <anna@nsbcívilrights.com>; Artie Eaves <Artie.Eaves@sandersparks.com>; Genna Zappia

                                                     23
          Case 2:15-cv-00462-ROS Document 423-10 Filed 03/01/19 Page 16 of 50
<gzappia@hoklaw.com>; Jody Corbett <Jodv@berkelawfirm.com>; Laine Roberts <Laine@berkelawfirm.com>;
Joshua Dubin <idubin@dubinconsulting.com>; Rhonda Neff <rneff@kimerer.com>; MDK Kimerer, Michael
<MDK@kimerer.com >; Vanessa Buch <vanessabuch2@gmail.com>; Nick Brustin <nick@nsbcivilriehts.com>;
Kathleen Wieneke <kwieneke@wienekelawgroup.com>; Lindsey Piasecki <lpiasecki@wienekelawgroup.com>;
Kim Penny <kpennv@wienekelawgroup.com>; Bruce Corey <bcorey@dubinconsulting.com>; Langston Glaude
<la ngston @nsbcivilrights.com>
Subject: RE: Milke: Plaintiff's Updated Responses and Privilege Log




Counsel,




We disagree with your contention of inaccuracies. At the outset, we would note that Plaintiffs voluminous
productions in this case have been far from organized, leading to Defendants spending significant resources
identifying what is in the hundreds of PDFs produced that have only bates labels and no descriptions. This is a
case where Plaintiff is seeking multiple upon multiple millions of damages and has more than twice the number
of lawyers representing just her than the City Defendants have representing them. These PDFs produced by
Plaintiff are not organized-such as all the habeas filings together, or all of the trial testimony together. Bates
numbers are not similarly grouped-such that bates numbers for all of the habeas filings are not
sequential. Rather a PDF of a court single court filing for the Special Action will follow a PDF of portions of the
police report. Select exhibits from the habeas proceeding will not be grouped with the filing itself (ex. Exhibits
Ll"a to L7 to the habeas are completely separated from the other exhibits and the filing itself, which does not
evenappeartobeproducedbyPlaintiffinitsentirety). ForsomeoftheCourtfiles,Plaintiffproducedsinglepage
     with no labels, which had to be opened individually to determine what they were. This single TIFF manner
TIFF's,
of production has been routinely disfavored by Courts. On the disclosure statement itself, these documents
were grouped into massive generic categories such as: "certain documents and transcripts relating to the pre-
trial and post-trial motions and proceedings in The People of the State of New Arizona v. Debra Milke, Criminal
case CR89-L2631, including transcripts, post-conviction petitions, and judicial opinions (MILKE NSB0061"27-8330,
MILKE_NSBOO1I798-L23871," or "various court filings from Debra Milke's post-conviction proceedings
(Milke_NS800023-318, Milke NS8004464-4736, MILKE_NS804886-87, MILKE_NSB00488-4920,
MILKE_NS8005991-60L4)." That Plaintiff did not scan and OCR the documents at the outset was her
choice. That Plaintiff chose a manner of organization of the file that is not productive, streamlined, or conducive
to responding to discovery, is not a problem that should be shifted to Defendants. Defendants have had to live
with this file disorganization while Plaintiff repeatedly uses it to complain about a burden that is self-created.




Despite the manner of production and Plaintiff's counsel's continued statements regarding their own
acknowledgement of lack of organization of the file, Plaintiff continues to seek to place blame on Defendants for
not bringing missing documents and needles in the haystack to Plaintiff s attention sooner. Plaintiff could have
simply made a mea culpa, agreed that the new Ken Ray questions based upon this new information were
allowable and moved on. lnstead, Plaintiff first seeks to fault Defendants for her discovery transgressions. For
example, Plaintiff seeks to shift blame to Defendants regarding the new affidavit disclosed by Kirk Fowler
pertaining to knowledge of an alleged fabricated confession in another Saldate case, which was directly
responsive to Requests for Production No. L3 and L4. Plaintiff states that this informatíon was somewhere in
post-trial filings, but does not identify the bates number for the filing or when it was produced. Notably,
Plaintiff stated on the meet and confer, repeatedly, that it was impossible for Plaintiff to know the contents of
every document in the file as there was simply too much information. Yet, Plaintiff turns around in what appears
to be an attempt at "gotcha" to claim that Defendants are at fault for not asking Ken Ray or Kirk Fowler about
some obscure reference buried in thousands of pages somewhere in Plaintiff's disorganized disclosures.

                                                      24
      Case 2:15-cv-00462-ROS Document 423-10 Filed 03/01/19 Page 17 of 50



This reference in a pleading is not the same as the affidavit that Plaintiff's recently produced from Kirk Fowler,
which was in her custody and control. Asking Ken Ray about his knowledge without the new document is far
different than asking about his knowledge with the document, as recognized by the Tennison court. As Plaintiff
is aware, Ken Ray had far from perfect recall of these topics. This affidav¡t is important to refreshing his
recollection and there is no dispute that the affidavit was only identified after the Court ordered Plaintiff to
organize her files-something the Court noted should have been done before the case was even filed. Timely
organization and review of the Milke boxes would have revealed not only this affidavit, but the other documents
that Plaintiff just found-jail records, employment records, witness summaries. Of note, the City specifically
asked for the witness summaries that were just located after Ken Ray's deposition-in August. Yet, it took a
Court Order to find those summaries and provide them to Defendants months later. Similarly, Plaintiff claimed
that she would look for additional Ken Ray correspondence relating to Saldate, but only got around to doing it
after the Court's Order and after discovery had technically closed (but for the Court extending it at the
hearing). These new summaries found in the Court Ordered review were also directly responsive to Request for
Prod uction No. 6. Plaintiff d id not ma ke reasona ble inquiry to find the responsive records and identify them ¡n
response to Defendants' Requests for Production and now seek to rely upon other references that they did not
identify in response to Defendants' requests. lndeed, even after the Court's Order, additional materials are
being produced-such as the English Version of the transcript of Debra Milke's second book. Defendants still do
not know what the author of this second book possesses, which may further reveal waiver.




Plaintiffs statements about Defendants' purported knowledge of the Klrk Fowler affidavit based upon a
reference in a sea of thousands of pages of pleadings is more than frustrating in light of the specific discovery
sent to Plaintiff on this very issue. Defendants asked Plaint¡ff to identify this very specific information to avoid
Defendants search for the proverbial needle-particularly as this information relates to a key claim in Plaintiffs
case. ln Request for Production No. 13, Defendants requested:




        Produce all materials (including but not limited to police reports, transcripts, audio recordings, and/or
        witness statements) that Plaintiff or her criminal trial counsel, Ken Ray and.or his paralegal/office staff,
        possessed between December 2, L989, and December 2,1991., regarding any other criminal investigation
        that Detective Saldate was involved in, including but not limited to, the reference made by Ken Ray, in
        Plaintiff's criminal trial, to an interrogation occurring on December 19, 1987 at 3:40 in the
        afternoon. See COPl-1692-3.




Plaintiff responded as follows:




        Plaintiff objects to this request as vague and unduly burdensome. Plaintiff's file is no longer maintained
        in the form that it was created and maintained by Ken Ray between 1"989 and 1"991. The information
        Defendant seeks would be more appropriately addressed by way of deposition testimony. Subject to
        and without waiving these and the above-stated objections, Plaintiff responds that it is her belief and
        understanding that the reference made by Ken Ray was to the case State v. Running Eagle, CR 87-
        11508. Plaintiff further responds that discovery is ongoing and she therefore reserves the right to
        supplement and/or amend her response.


                                                      25
      Case 2:15-cv-00462-ROS Document 423-10 Filed 03/01/19 Page 18 of 50



ln Request for Production No. l-4, Defendants also requested:




        Produce all materials (including but not limited to police reports, transcripts, audio recordings, and/or
        witness statements) that Plaintiff or her criminal trial counsel, Ken Ray andlor his paralegal/office staff,
        possessed between December 2, L989, and December 2, t991, that pertain to the following statement in
        Plaintiff's letter to Ken Ray: "Anyhow-as far as I see-the only thing we have to work out is Saldate's
        report. That pig cop should be reprimanded for what he did and I don't understand how he got away
        with it before." See C 05518.




Plaintiff responded as follows:




         Plaintiff objects to this request as vague ("pertain to"), unduly burdensome, not calculated to lead to
the discovery of admissible evidence, and seeking documents or things that are protected under the attorney
work product doctrine and/or the attorney-client privilege.




Plaintiff never identified this new phone call, any habeas pleadings, or any affidavit, as responsíve in four
supplemental responses to these discovery requests. lndeed, the affidavit itself was only identified after the
Court's Order. No mention is made of habeas proceedings and pleadings Plaintiff now cites to, although it
appears to potentially be directly responsive. lf Plaintiff possessed this information, it was required to be
identified in response to the discovery and it was a discovery violation to have not done so. lf Plaintiff just found
this information in the habeas filings, it is disingenuous to claim that Defendants should have found this needle
when Plaintiff herself did not find/identify it in response to specific discovery requests-despite the fact that
some of her habeas counsel remains involved in this case.




It does not appear that adequate inquiry was made to respond to Defendants' discovery requests. Plaintiff did
not contact Ken Ray before the filing of the case, or before his deposition, to ask him to determine what were his
file materials or obtain his assistance in responding to this discovery-this is the reasonable inquiry required by
the rules. lndeed, Plaintiff even listed Ken Ray as a witness on her disclosure statement stating that
"represented Debra Milke during her criminaltrial in L990 and is likely to have discoverable knowledge of the
facts concerning these proceedings." ln listing Ken Ray as a witness and responding to Requests for Production,
basic inquiries should have been made. lnstead, Plaintiff placed the burden back on Defendants to depose Ken
Ray without the benefit of Plaintiff's identification of the responsive records. lndeed, Plaintiff made no attempt
to have Ken Ray reconstruct parts of his file before his deposition. And, since Ken Ray no longer possesses his
file, he was unable to prepare before coming to the deposition by reviewing it. Plaintiff went on to list lawyers
Kemper, Rosenquist, Pulver, Chermack, Voepel, and Wake as witnesses in her disclosure, yet does not appear to
have contacted them for information responsive to Requests for Production No. L3 and L4.



                                                      26
      Case 2:15-cv-00462-ROS Document 423-10 Filed 03/01/19 Page 19 of 50

Plaintiff also raised a conflict of interest issue with counsel Lori Voepel, yet she lists Ms. Voepel as a witness. To
avoid any issue, Plaintiff should have simply obtained copies of all of the boxes that were in Ms. Voepel's
possession and reviewed them, which appears was never fully attempted until after the Court's Order. We do
know, however, that at least some of Ms. Voepel's materials were obtained as demonstrated by the disclosure at
Ms. Stinson's deposition. Materials cannot be sought from Ms. Voepel when they are helpful, but an claim of
conflict raised as a defense to seeking information when it is not. Further, as has been demonstrated in this
case, reliance on individual memories is not sufficient to identify responsive documents. This occurred with the
original documents in Ms. Voepel's possession. This also occurred with the Gary Stuart materials. Unlike
Plaintiff's approach, Defendants hand searched through boxes of documents from third-parties, had retired
personnel search their personal files, and searched closets and cabinets at the City to ensure that individual
memories were correct. Defendants searched, and re-searched, despite the fact that City had already been
under a Court order to conduct an exhaustive search far before this litigation as part of the habeas process.




Notably, it is also worth mentioning that Plaintiff's initial response to Request for Production No. 14 is not
supported by the case law and is a boilerplate objection-one that persists today. Ken Ray's knowledge of
Saldate's history is a critical issue in this case as Plaintiff has now had to acknowledge. The attorney client
privilege and work-product objeçtions have also been revealed to be without merit given Plaintiff's admission
that they have put at issue information related to the Brady/Giglio and concession that information on this topic
is responsive. The Court even ruled that there was a waiver on these issues based on Plaintiffs concession. Yet,
these objections still appear in Plaintiff's most recent supplemental response. They should be removed.




Next, in the meet and confer call, Plaintiff's counsel suggested that they had responded to written discovery
offering to allow Defendants to look through the Milke room of boxes. Of note, until the Court's Order Plaintiff
took the position that privilege material was intermingled in the boxes. Thus, it is unknown how Defendants
could have inspected the boxes at any earlier time if such an offer had been made. Defendants have reviewed
the discovery again and can find no such reference to an offer to review all of the remaining boxes (except for
attorney client privilege). Plaintiff did agree to make a certa¡n number of limited boxes available, which
Defendants did take advantage of and copied at their own expense-even though these boxes were responsive
to specificdiscovery requests made by Defendants. Defendantsalso inspected and obtained copiesof the
scrapbooks. lfPlaintiffintendstorelyuponanoffertoinspectalloftheMilkeboxesintheroompleaseprovide
a specific reference to where this offer to review was made and when it was made.




Expanded Questions and Prior Questions




As explained in Defendants' correspondence, questions      to Mr.
                                                                Ray were expanded because of events coming to
light after the Court's Order, including new documents being  produced  by Plaintiff. The Court did not suggest ín
its Order that Defendants could not add questions based upon new information as this was specifically raised by
Defendants as a potential at the hearing. These events also include Ms. Milke's continued deposition and her
testimony, lack of memory, and related issues, which make Mr. Ray's testimony more critical in certain areas.




Plaintiff also claims that there are duplicate questions of what has already been asked in Mr. Ray's deposition.
The questions, however, are not identical, and relate to Mr. Ray's general practice ratherthan specific
                                                      27
      Case 2:15-cv-00462-ROS Document 423-10 Filed 03/01/19 Page 20 of 50

information relative to Plaintiff. Moreover, Defendants are entitled to repeat any questions that they can now
refresh or challenge Mr. Ray's recollection with new documents that were disclosed-these include jail records,
employment records, witness summaries, and the new English transcript of Debra Milke's book. lt is unfair for
Plaintiffto insist that Ken Ray not be asked any questions where there is now a new source that might be used to
refresh his recollection.




ln Comero lnspection




Plaintiffs production of the Joe Marino letters and limited Ken Ray letters, establish the factual predicate for in
camera inspection. These letters identify areas of direct relevance to the litigation of this case.




Gary Stuort




The situation concerning Gary Stuart's file highlights the failures surrounding reliance on memory instead of
retrieval and review of records. Based upon Plaintiffs removal of the binders of material that Mr. Stuart
possessed, it is clear that Mr. Stuart possessed information that Plaintiff s counsel believed to be protected by
privilege. Asking Mr. Stuart if he believed information was privileged, rather than reviewing it, is what appears
to have lead to this failure. This is what calls into question the entirety of Plaintiff's privilege log. The log has
been made without appropriate consideration of what documents third-parties actually have had in their
possession. Plaintiff was aware-before the Court's hearing-that the Defendants were challenging claims of
privilege based upon Gary Stuart's materials, yet only made superficial efforts to determine the materials he
had.




Notably, Gary Stuart did have email exchanges between Plaintiff's habeas team that related to tactics and case
law on admissibility of the "other" Saldate cases. He also had handwritten notes on testimony-testimony
previously produced by Plaintiff with redactions. This is materialthat Plaintiff had claimed to be privileged
before it was discovered that Mr. Stuart had this material. As raised initially by Defendants, perhaps Mr. Stuart (a
50 year lawyer and expert on these matters) responded to Plaintiff's inquiry about privileged material with a
negat¡ve response because he correctly endorses this Court's view that work product privilege ends when the
representation ends. Thus, it would be reasonable for him---as a experienced lawyer-to contend that he did
not possess any privileged material because there is no survivino work product privileqe. lf this is the case, it is
not reasonable for Plaintiff to have failed to explore Mr. Stuart's understanding of the law and actually review
the documents he possessed to ensure that what she was claiming was privileged on her privilege log actually
was so. Significant resources and Court time have already been wasted on this issue, which could have been
resolved if Plaintiff had reviewed the material possessed by Mr. Stuart and carefully prepared the privilege log.




Rather than follow Defendants' repeated attempts to get Plaintiff do this work without the subpoena, Plaintiff
persisted to make Defendants responsible for finding this information. lf not for the subpoena, Plaintiff would
not have discovered the faulty inclusion of the Stuart documents on the privilege log and the ¡naccuracies about
the information he possessed. Plaintiff had numerous opportunities to discover this information, heed
                                                       28
          Case 2:15-cv-00462-ROS Document 423-10 Filed 03/01/19 Page 21 of 50

Defendants' suggestions that Plaintiff do a more complete job of responding to the Request for Production, but
Plaintiff chose the path of avowing with certaingy that M r. Stuart had nothing that was privileged. This was not
the path Defendants suggested, it was the path Plaintiff chose rather than refusing Defendants' reasonable
requests.




Letters




Plaintiff has known about the letters at issue since the L990s-she wrote them. She has had them in her
possession for years longer than Defendants have. Plaintiff stands in the most knowledgeable position about the
letters because she penned them. As part of her initiation of this lawsuit, these letters should have been
reviewed to ensure accurate information in the Complaint. They should have been reviewed to determine if
there was any third-party disclosure for the privilege log-specifically since Plaintiff has long been aware of these
asasourceofthesame. TheyshouldhavebeenreviewedbeforetheCourt'shearingtoaddresstheKenRay
questions. lf the letters were not reviewed, it is unknown how Plaintiff could advance a n ed ucated position that
materials on the privilege log maintained their privileged status. Plaintiff also should have reviewed the letters
before putting forth their position statement to the Court on waiver. lt remains unclear if Plaintiff has reviewed
the letters due to the insistence that Defendants provide specific citations to letters before Plaintiff will consider
explicit waiver. At tremendous expense in terms of time and effort, Defendants did so even though it is
Plaintiffs burden to prove the existence of a privilege and no waiver. Plaintiff has an independent obligation to
know the contents of her own letters, notwithstanding their importance to the issues before the Court. lf
Plaintiff has not carefully reviewed the letters, she fails to meet her burden.




Defendants supplemented their lengthy response and provided additional bates labeled citations as review was
continuing and Plaintiff declined to do this herself and declined to respond to Defendants' inquiry about cost-
shifting. Further,Defendantsbelievedthatthemeetandconferwastodiscusstheletters,butPlaintiffthen
indicated it was not. ln fact, Plaintiff absolutely declined to address the letters in the telephonic meet and
confer.




Sword ond Shield




Plaintiff has selectively disclosed privileged information as a sword and shield. For example, during Susie
Stinson's deposition, Plaintiff disclosed correspondence between Susie Stinson and Lori Voepel. Plaintiff selected
certain material to disclose, while withholding other material. This is selective disclosure. Plaintiff also-as part
of her habeas proceeding-selectively chose to disclose attorney client privileged information in the form of
letters to Ken Ray, while withholding others.




Defendants stand on their lengthy citation of case law and discussion regarding explicit and implicit waiver as
outlined in previous correspondence. We will await Plaintiff's further review of the bates labeled
documents. Defendants further request that, if it has not been done, that Plaintiff review all of the letters
disclosed in this matter to determine whether the items on the privilege log were disclosed to third-parties
                                                       29
       Case 2:15-cv-00462-ROS Document 423-10 Filed 03/01/19 Page 22 of 50
thereby eviscerating the privilege. lf Plaintiff has not undertaken a review of documents for this express
purpose, Defendants request that Plaintiff identify by bates labels the documents that were not reviewed to
determine if there was express waiver. Defendants have raised this issue repeatedly surrounding the privilege
log including after its production.




Tina




From: Katie McCarthy <katie@nsbcivilrights.com>
Sent: Monday, November26,2018 4:53 PM
To: Lori Berke <Lori@berkelawfirm.com>
Cc: Christina Retts <cretts@wienekelawgroup.com>; Robin E. Burgess <Robin.Burgess@sandersparks.com>; Sally
Odegard <sodegard@hoklaw.com>; Michele N. Logan <Michele.Logan@sandersparks.com>; Amelia Green
<a melia@nsbcivilrights.com>; An na Benvenutti Hoffmann <a nna @ nsbcivilrights.com >; Artie Eaves
<Artie.Eaves@sanderspa rks.com>; Genna Zappia <gzappia @hoklaw.com>; Jody Corbett
<Jodv@berkelawfirm.com>; Laine Roberts <Laine@berkelawfirm.com>; Joshua Dubin
<idubin@dubinconsultine.com>; Rhonda Neff <rneff@kim erer.com> ; MDK Kimerer, Michael
<MDK@kimerer.com>; Vanessa Buch <vanessabuch2@gmail.com>; Nick Brustin <nick@nsbcivilrights.com>;
Kathleen Wieneke <kwieneke@wienekelawgroup.com>; Lindsey Piasecki<lpiasecki@wienekelawgroup.com>;
Kim Penny <kpennv@wienekelawgroup.com>; Bruce Corey <bcorev@dubínconsulting.com>; Langston Glaude
<laneston(@ nsbcivil rights.com>
Subject: Re: Milke: Plaintiff's Updated Responses and Privilege Log




Counsel:




Your extremely lengthy correspondence on November t6,2018, contained numerous inaccuracies and covered
many topics beyond the Court's order. We have already discussed many of these issues during our meet-and-
confer call today. ln any event, as indicated in our November 1-9th correspondence and on our phone call today,
we respond here solely with respect to your proposed questions for Ken Ray and the scope of privilege.




(1) ln Cømero Review

First, you purport to have made the threshold showing necessary to justify in camero inspection by the Court but
do not cite any legal authority to that effect, indicate which documents you'd have the Court review, or provide
any basis for why in cqmero review of those documents is reasonably likely to reveal evidence that information
in those documents is not privileged. We therefore do not agree that you have established a sufficient factual
basis for in comero review under Ninth Circuit law. see tn re Grand Jury tnvestigotion, gT4 F.2d 1068, 1075 (9th
Cir. L992) (requiring the party seeking in comero review to estabiish "a factual basis sufficient to support a

                                                   30
       Case 2:15-cv-00462-ROS Document 423-10 Filed 03/01/19 Page 23 of 50
reasonable, good faith belief that in camera inspection may reveal evidence that information in the materials is
not privileged").




(2) Explicit Waiver

Before discussing specifics, we note that the Court's order expressly directed you to norrow your questions to
only those vital to your defense. ln spite of this clear order, you not only expanded your questions, you didn't
even remove the many questions that were already asked and answered by Mr. Ray in his deposition, specifically
quest¡ons 4-5, t4,22,24,38, 44-46, 49,52,56, 68, 77,86,89 & 92. For your reference, here are the citations
from his deposition for each question:




Q4: pg. L12

Q5: pg. L12

Q14: pg. LL2

Q22: pgs. 123-24

Q24: pg. 1L3

Q38: pg. 121

Q44: pg. L91

Q45-46: pgs.127-28

Q49: pg. 166

Q52: pgs. L55-56

Q56: pgs. t27-28

Q68: pg. L33

Q77: pg.133 (also duplicative with Q68)

Q86: pgs. t2O-2I

Q89: pg. 183

Q92: pgs. L27-28




                                                    31
       Case 2:15-cv-00462-ROS Document 423-10 Filed 03/01/19 Page 24 of 50
We object to all these questions on the basis that you've already had the opportunity to ask them, and Mr.        Ray
has already provided answers. We note also that we've already agreed Mr. Ray can answer on the basis of
express waiver for the following questions: 69-72,74, and 9L




(a) Letters


According to your last correspondence, the vast majority of your proposed questions are purportedly justified on
the basis of express waiver (3-5,7 -L8,22-24, 27 -37 , 39-48,50-78, 85-92,97-99). But despite our several requests
- and the Court's order directing you to provide a basis for eoch question - you refused to provide us with
citations for those questions. As we indicated in our November 1-9th email, we'd begun searching for a basis for
waiver for each question but could identify an arguable basis for only a few questions. We further indicated that
we were happy to evaluate whether there'd been express waiver for additional questions but could not do so
without knowing the basis on which you'd asserted waiver. ln your November 20th response, you explicitly
rejected our request and asserted that you would not be providing any citations. As a result, we spent time over
the Thanksgiving holiday continuing to review letters and attempting to figure out any potential basis for waiver
of your questions. We did not hear anything further from you until this morning -- the date on which our
response to your questions was due, per the Court's order -- when you provided an incomplete list of citations
for your proposed questions. You then supplemented your list of citations twice throughout the day, including
most recently at 3:00 p.m. EST when you knew the parties were scheduled to begin a lengthy meet-and-confer
call that ended up lasting over two hours. Because you provided citations for dozens of questions at the very last
minute, we are unable to respond to you today with our position on each. We will try our best to let you know
by end of day Wednesday once we've had a fair opportunity to review them.




(b) Habeas Exhi bits


As outlined in our briefing and prior correspondence, we do not agree that the attachment of letters or affidavits
in Plaintiff's habeas proceeding waives privilege beyond the scope of that proceeding. Per the Federal Rule of
Evidence, the scope of waiver of attorney-client privilege is a matter of federal law when the court is a federal
court, Fed. R. Evid. 50L, as is true in this litigation. Under Ninth Circuit law, Plaintiff's waiver with respect to the
ineffective assistance of counsel claim (including proffers of documentary evidence to support that claim) is
limited to Plaintiff's habeas proceeding. See Bittoker,331 F.3d aL722 (finding waiver limited "to adjudicating the
ineffective assistance of counselclaim"); Lambrightv. Ryon,698 F.3d 808,81-8 (9th Cir.2012)("We held
fin Bittaker] that, although that petitioner impliedly waives his attorney-client privilege, such waiver is narrow
anddoesnotextendbeyondtheadjudicationoftheineffectivenessclaim..."l;seeolsoidat819n.3("The
privilege was impliedly waived when Lambright filed his ineffective assistance claim, so he could not later
expressly waive the privilege simply by disclosing privileged documents without objection."). lndeed, courts in
the Ninth Circuit have applied Bittaker's logic even outside this context. See, e.9., United Stotes v. Gray,2007 WL
l-848030, at *5 (N.D. Cal. iune 27,2007) ("ln accordance with Bittoker, Cohan's privilege is not waived for
subsequent or different IRS investigations or prosecutions."). We are also confused by the reference to Rule 502,
which does not appear applicable.




(c) Gary Stuart


We do not agree that attorney-client or work product privilege has been waived for purposes of your proposed
Ken Ray questions on the basis of Gary Stuart's access to certain materials in Plaintiff's file. Contrary to your
assertion, Plaintiff's counsel did reach out to Gary Stuart back in 2016 (via Mike Kimerer)to determine whether
                                                        32
       Case 2:15-cv-00462-ROS Document 423-10 Filed 03/01/19 Page 25 of 50
he'd had access to the entire file or viewed any privileged materials. Mr. Stuart told us then -- as we relayed to
you and accurately represented to the Court -- that he had conversations with Mike Kimerer and Lori Voepel
about not accessing privileged materials, that Mike removed boxes containing privileged materials before
granting Mr. Stuart access to the Milke room, that Mr. Stuart (himself a lawyer and officer of the court) still made
a point to avoid anything he perceived could even possibly be privileged, and that he did not in fact view any
privileged materials. Mr. Stuart has now relayed the same message directly to you in his November 2nd email to
Kathleen Wieneke, in which he stated: "They [Mike and Lori] nevergave me any information ordocumentsthey
considered confidential under ER L.6, or any work product privilege.. . . I did spend several long days in a
conference room in his office thumbing through non-confidential documents relating to the case." lt is our
understanding that Mr. Stuart also told Ms. Wieneke the same in a telephone conversation. Defendants
therefore do not have any good faith basis to claim that steps were not taken to protect the privilege or that
Plaintiff's counsel has somehow misrepresented the course of these events to the Court.




With respect to the eight binders in Mr. Stuart's possession, Plaintiff's assertion of work-product privilege over
those binders was appropriate as the composition of these binders reflects the mental processes of habeas
counselandmanypagescontainminornotationsbycounsel. See,e.g.,UnitedStotesv.Richey,632F.3d559,
567-68 (gth Cir. 201"L) ("The work-product doctrine covers documents or the compilation of materials prepared
by agents of the attorney in preparation for litigation." (citing United States v. Nobles; 422 U.S.225,238
(1975)); see also Admirol lns. Co. v. U.S. Dist. Ct.,881 F.2d 1486,1494 (gth C¡r. 1989) (observing that the work
product doctrine protects "from discovery documents and tangible things prepared by a party or his
representative in anticipation of litigation"). Nor do we agree that work product privilege was waived simply by
the binders having been loaned to or viewed by Mr. Stuart. See, e.9., Nidec Corp. v. V¡ctor Co. of lopon, 249 F.R.D
575, 580 (N.D. Cal. 2007) ("[D]isclosure to a third party does not necessarily constitute a waiver of the work
product privilege. For work product, protection is waived where disclosure of the otherwise privileged
documents is made to a third parly, ond that disclosure enables an adversary to gain access to the information."
(emphasis added)). But as Mr. Stuart has since provided you with copies of these binders, we can agree that
work product privilege is now waived solely for those binders. To be clear, however, neither the binders
themselves nor their contents constitute significant work product by habeas counsel; for example, they do not
contain internal memoranda detailing case strategy or handwritten attorney notes. Nor do the binders
contain ony attorney-client privileged information.




ln sum, neither Gary Stuart's review of non-confidential, non-privileged information in the Milke room nor the
eight binders in his possession provide any basisforwaiverto justifyyour proposed questionsfor Ken Ray--
particularly any basis to claim that attorney-client privilege has been waived.




(d) Misc.

To the extent you claim there's been an express waiver on the basis of a media tour in which Kirk Fowler was
involved or through participation in interviews at which Mr. Fowler may have been present, we also do not
agree. For one, as you're aware, attorneys and their legal teams may speak to the media regarding cases --
privílege is not waived on that basis alone so long as no privileged communications are shared. You have not
provided any specific citations or support for your assertion that Kirk Fowler was speaking about his "work
product protected activities" in a mannerthat in fact breached privilege. Moreover, even if some privilege were
breached on that basis, it appears by your own characterization that it would be work-product
privilege, nof attorney-client privilege -- and so would not provide a basis for you asking Mr. Ray questions about
his privileged communications with Plaintiff.

                                                     33
       Case 2:15-cv-00462-ROS Document 423-10 Filed 03/01/19 Page 26 of 50



We also do not agree with your statement of the law when you assert that communications are protected as
privileged only when a plaintiff proves they were made "primarily for the purpose of legal advice." The sole
district court case you cite is in a patently different context -- where the plaintiff was claiming privilege over
communications with third-porty consultonts, not his attorney. Clearly, communications between a capital
defendant and her attorney in the context of representation are all protected by attorney-client privilege.




Finally, we reject your contention that Plaintiff here has endeavored to use any privileged communications or
work product as both "a shield and a sword." Plaintiff has not relied on or attempted to use any privileged
information to her benefit in this litigation;quite the opposite, Plaintiff has consistently asserted her privilege
and argued against the disclosure of any privileged materials. The "fundamental fairness" concerns implicated in
cases where a plaintiff uses some privileged material offensively while attempting to withhold the rest (in that
same litigation) are therefore not implicated here.




(3) lmplicit Waiver


We do not agree that Plaintiff has implicitly waived with respect to any issue beyond her legal team's pretrial
knowledge of Brody/Giglio material relating to Detective Saldate. For an implicit waiver to occur, the attorney's
knowledge -- nof the underlying facts -- must be "vital to" the defense. ln other words, implicit waiver
occurs only "when the client tenders an issue touching directly upon the substance or content of an attorney-
client communication-not when the testimony sought would be only one of several forms of indirect evidence
about an issue." In re Geothermol Res. lnt'|, lnc.,93 F.3d 648, 652-53 (gth C¡r. 1996) (quotation omitted); see
also Amlani,169 F.3d at 1195 ("[P]rivileged communications do not become discoverable simply because they
are related to issues raised in the litigation."); Home lndem. Co. v. Lone Powell Moss & Miller,43 F.3d 1322, L326
(9th C¡r. 1995) (holding "even if plaintiffs affirmatively put into issue privileged information[,] . . . we are not
convinced that the information was sufficiently vital to [the] defense to fulfill the third prong of the test"); see
olso Cervontes v. CEMEX, /nc., No. t2-cv-1932 (UOXJLT), 2014 WL 4104200, at *9 (E.D. Cal. Aug. 18,2014) ("[f]
mere showing" that privileged information would be "helpful" to a party "was deemed sufficient, the privilege
would be completely eviscerated and clients would no longer be permitted to seek advice of counsel in
confidence."). lf a party has other means available for obtaining the information -- such as by document
discovery, depositions, or cross-examination at trial -- than such information is not vital to the defense, and no
implicitwaiverhasoccurred.Seø e.g.,lnreGeothermalRes.lnt'|,93 F.3dat653("Since[counsel's]advice...
would be only one form of indirect evidence regarding appellants' good faith, GEO did not waive the privilege by
filing the breach of fiduciary duty claim."); United Stotes v. Sonchez, No. 1"4-cr-429 (JAKXSSX), 2016 WL
10651085, at *5 (C.D. Cal. Sept. L2,201,6lr(finding no implicit waiver because the government had "alternative
means of responding," including "present[ing] direct testimony from [the individual at issue] and
crossexamIining] the Defendant and others about their testimony").




lndeed, if mere usefulness or relevancy were the standard, then attorney-client privilege would be wholly
eviscerated because in every case, every party would argue that privileged communications would aid in their
prosecution or defense. For example, under Defendants' standard, counsels' communications with Saldate would
not be protected by privilege -- as whether Saldate ever told counsel that he fabricated police reports would be
useful and relevant to Plaintiff's lawsuit. Such a rule is obviously not correct.



                                                       34
       Case 2:15-cv-00462-ROS Document 423-10 Filed 03/01/19 Page 27 of 50

ln sum, Plaintiff continues to object to any questions that Defendants propose to ask on the basis of implied
waiver except for those that implicate her trial team's pretrial knowledge of any Brody material relating to
Detective Saldate.




(4) Additional   /   Other Questions

Despite the Court's order to narrow your questions, you've now proposed asking 1"5 additional questions on top
of your L47 originalquestions. Some of these questions relate to a phone message that Ken Ray received from
an individual alleging that Saldate fabricated his confession. This is not new information, as that phone message
was discussed in two of Plaintiff's habeas pleadings: her habeas brief on the merits filed in June 2002 and her
Ninth Circuit opening brief filed in December 2OO7 -- both of which are in the public domain and have been in
your possession since the outset of this litigation. Given that, you had every opportunity to ask Mr. Ray about his
recollection of this message in his first deposition. That said, we do not object to you asking Mr. Ray the
following new questions that do not implicate privileged communications: Questions 1-4. The remaining
questions (Questions 5-91 do implicate privileged communications and/or attorney work product (in the form of
mental processes and strategy). However, because this voicemail message arguably concerns Brady material
about Detect¡ve Saldate's misconduct known to Mr. Ray before or during trial, we will consent to you asking
those questions on the basis of implied waiver.




We object to your other new questions (Questions L0-15) as those implicate privileged communications and
are not vital to any defense (see above discussion of implied waiver (3)).




Finally, for several of your original questions, you provide a basis other than waiver of privilege as justification for
asking them. To the extent you believe these questions do not implicate privileged communications, you were
free to have asked them at Mr. Ray's first deposition. lndeed, some of these questionswere asked of Mr. Ray,
and he answered (specifically, Questions 38 and a9). We thus object on the basis that these questions have been
asked and answered. For the other questions - namely, Questions 25 and 26 -- we do not agree that those
questions do not contain privileged information, as they may implicate attorney-client communications and also
involve attorney work-product. We therefore object on that basis.




We also do not agree that there has been express waiver for questions 80, 83, and 84 on the basis of any
exhibits/affidavits filed in Plaintiff's habeas proceeding, as discussed in 2(b) supro.




For the other questions you contend are justified on the basis of express waiver, as mentioned above, we will
make our best effort to respond to each with our position by end of day Wednesday. However, it seems clear at
this juncture that the parties will not be able to reach agreement on the majority of these questions, and so we
anticipate filing briefing according to the Court's schedule.




Thanks,


                                                       35
         Case 2:15-cv-00462-ROS Document 423-10 Filed 03/01/19 Page 28 of 50



 Katie




 Katie h4cCarthl,

 Neufbld Scheck & llrustin, Ì,,l,P
 99 Lluclsan St." 8th Floor I NYC 1{}û13
 'r :
      Ql2\ 965-9081 | l; : (212) 965-9A84
 www.nsbcivilri ghts.com



 CONFIDENTIAL COMMUNICATION: E-mails from the WIENEKE LAW GROUP, PLC normally contain confidential
 and privileged material, and are for the sole use of the intended recipient. Use or distribution by an unintended
 recipient is prohibited, and may be a violation of law. lf you believe that you received this e-mail in error, please
 do not read this e-mail or any attached items. Please delete the e-mail and all attachments, including any copies
 thereof, and inform the sender that you have deleted the e-mail, all attachments and any copies thereof. Thank
 you. Please be advised that the Firm does not give tax advice.




Anna Benvenutti Hoffmann

Neufeld Scheck & Brustin, LLP

99 Hudson St, Bth floor

NewYork, NY roor3

zrz-965-9o9r

zrz-969-9o8+ (fax)

www. nsbcivilrights.com




                                                       36
          Case 2:15-cv-00462-ROS Document 423-10 Filed 03/01/19 Page 29 of 50



  Anna Benvenutti Hoffmann

  Neufeld Scheck & Brustin, LLP

  99 Hudson St, Bth floor

  NewYork, NY roor3

  zrz-965-9o9t

  212-965-9c'8+ (fax)

  www.nsbcivilrights. com




 Anna Benvenutti Hoffmann

 Neufeld Scheck & Brustin, LLP

 99 Hudson St, Bth floor

 NewYork, NY roor3

 ztz-969-9o9t

 zrz-965-9o8+ (fax)

 www.nsbcivilrights.com




Anna Benvenutti Hoffmann

Neufeld Scheck & Brustin, LLP

99 Hudson St, Bth floor

NewYork, NY roor3

zrz-965-9o8r


                                          37
                Case 2:15-cv-00462-ROS Document 423-10 Filed 03/01/19 Page 30 of 50
 212-965-908+ (fax)

 rryww.   nsbcivilri ghts. com




Anna Benvenutti Hoffmann

Neufeld Scheck & Brustin, LLP

99 Hudson St, 8th floor

NewYork, NY roor3

zrz-965-9oBr

zrz-965-9oB+ (fax)

www.nsbcivilrights.com




                                                 38
               Case 2:15-cv-00462-ROS Document 423-10 Filed 03/01/19 Page 31 of 50


Kim Pen

From:                             Elizabeth Wang <elizabethw@loevy.com>
Sent:                             Monday, February 4,2019 1 1:59 AM
To:                                Christina Retts
Cc:                                Lori Berke; Sally Odegard; robin.burgess@sandersparks.com;
                                   michele.logan@sandersparks.com; artie.eaves@sandersparks.com; Genna Zappia;
                                  jdubin@dubinconsulting.com; Rhonda Neff; Michael Kimerer; Kathleen Wieneke;
                                   Lindsey Piasecki; Kim Penny; bcorey@dubinconsulting.com;Jon Loevy; Brian Swift;
                                  Melissa Wallingsford; Rachel Brady
Subject:                          Re: Milke v. City of Phoenix, et al - description of documents at Kimerer &. Derrick
Attachments:                      M I LKE_NS8033720-Ml LKE_NSB033730.pdf




Christina,

It is my understanding thatboxes 20-24 (listed on the pdf I sent you earlier today) are the Saldate related
boxes that Defendants already had scanned/copied. Attached is a photo that I believe was previously
produced of those boxes.

I do not know where box "4 of 5" is or there was       one.

The small box containing Debra Milke's scrapbook was also already copied by Defendants (that is my
understanding). Let me know if you want that again.

If you want to arrange for a third party vendor to pick up the other        boxes, you can make arrangements with
Rhonda Neff when she is back in the office later this week. She is out sick right now. We expect the boxes to
be brought directly back to Kimerer & Derrick after they are scanned/copied at the third pafi vendor's.

Liz

Elizabeth Wang
Loevy & Loevy
2060 Broadway I Ste. 460
Boulder I CO 80302
T 720.328.5642
F 3L2.243.5902
www.loew.com


On Mon, Feb 4, 20L9 at 11:2L 4M Christina Retts <cretts@wienekelawgroup.com> wrote

 Elizabeth,




 Its hard for us to tell from the list exactly what has been produced. That is why we had previously asked that Plaintiff
 identify what in the Milke room had been produced and what had not. Otherwise, we willjust have to copy everything
 and sort through it on our end. Additionally, previously documents were produced to us in a way that wasn't exactly
 organized-we would have a habeas filing with three attachments followed by something totally unrelated and then
 attachments later (but not necessarily all of them). And, in the prior productions, there were massive bates ranges
             Case 2:15-cv-00462-ROS Document 423-10 Filed 03/01/19 Page 32 of 50

with no labels on what was produced. Some of the Court files were produced as single TIFF pages-hundreds and
hundreds of them-not labeled, and impossible to figure out what they are without opening every single singular
page.




We don't need the Saldate boxes that we already picked up. Can you confirm that items 20-23 are the Saldate boxes
we already have? Also, those entries say box 1 of 5, but only four boxes are listed. ls there another box that is
missing?




We would like to pick up the rest given the prior productions to ensure that we have everything and that it copied in   a
manner that is useable (i.e. not single Tiffs).




Tina




From: Elizabeth Wang <elizabethw@loevv.com>
Sent: Monday, February 4,201911":08 AM
To: Ch risti na Retts <cretts@wie nekelawgro u p.com>
Cc: Lori Berke <Lori@berkelawfírm.com>; Sally Odegard <sodegard@hoklaw.com>; robin.burgess@sandersparks.com;
michele.logan(ôsandersparks.com; artie.eaves@sandersparks.com; Genna Zappia <gzappia@hoklaw.com>;
idubin@dubinconsultins.com; Rhonda Neff <rneff@kimerer.com>; Michael Kimerer<mdk@kimerer.com>; Kathleen
Wieneke <kwieneke@wienekelawgroup.com>; Lindsey Piasecki <lpiasecki@wienekelawgroup.com>; Kim Penny
<kpennv@wienekelawgroup.com>; bcorev@dubinconsulting.com; Jon Loevy <Jon@loevv.com>; Brian Swift
<brians@loevv.com>; Melissa Wallingsford <mwallinssford@kimerer.com>; Rachel Brady <bradv@loevv.com>
Subject: Re: Milke v. City of Phoenix, et al - description of documents at Kimerer & Derrick




Christina,




If you look at the lisÇ you will see that there is no need for the defendants to arrange for all of these boxes
to be copied, because most if not all of the documents either have already been produced or are publicly
available. For instance, there are boxes of trial transcripts, habeas filings, the other Saldate cases (those
boxes were already picked up by Defendants and scanned), etc. All of the correspondence on the list that is
between Debra Milke and other people has also been scanned and            produced.                            '/




Also, please note, the box that is labeled as box 4 was inadvertently left on the list I sent you. That box
conta¡ns research of habeas counsel that is work product.
                                                            2
               Case 2:15-cv-00462-ROS Document 423-10 Filed 03/01/19 Page 33 of 50



If you want to designate particular      boxes for a vendor   to pick up, let us know and make arrangements with
Rhonda Neff.




-Liz




Elizabeth Wang

Loevy & Loevy

2060 Broadway I Ste.460

Boulder I CO 80302

T 720.328.5642

F 312.243.5902

www.loew.com




On Mon, Feb 4, 2019 at 10:52 AM Christina Retts <cretts@wienekelawgroup.com> wrote

 Counsel,




 ls   it Plaintiffs posítion now that we may have a third party copy service come pickup and copy what is on this list?



 lf so, I do not see the necessity for a call this afternoon, we will just have a service come and pick up and copy the
 documents.




 Tina




 From: Elizabeth Wang <elizabethw@loew.com>
 Sent: Monday, February 4,20L910:47 AM
 To: Christina Retts <cretts@wienekelawgroup.com>

                                                              3
           Case 2:15-cv-00462-ROS Document 423-10 Filed 03/01/19 Page 34 of 50

Cc: Lori Berke <Lori@berkelawfirm.com>; Sally Odegard <sodegard@hoklaw.com>; robin.burgess@sandersparks.com;
michele.logan@sandersparks.com; artie.eaves@sandersparks.com; Genna Zappia <gzappia@hoklaw.com>;
idubin@dubinconsultine.com; Rhonda Neff <rneff@kimerer.com>; Michael Kimerer <mdk@kimerer.com>; Kathleen
Wieneke <kwieneke@wienekelawgroup.com>; Lindsey Piasecki <lpiasecki@wienekelawgroup.com>; Kim Penny
<kpennv@wienekelawgroup.com>; bcorev@dubinconsulting.com; jon Loevy <Jon@loevv.com>; Brian Swift
<brians@loevv.com>; Melissa Wallingsford <mwallingsford@kimerer.com>; Rachel Brady <bradv@loevy.com>
Subiect: Milke v. City of Phoenix, et al - description of documents at Kimerer & Derrick




Dear Counsel,


Attached is a spreadsheet containing a description of the documents in the room at Kimerer & Derrick's
office related to Debra Milke's case. Items that have been withheld as privileged or work product (separately
described on the privilege log previously sent by Plaintiffs former counsel) are not listed on this document.




As we have previously stated, if you wish to inspect these boxes at Kimerer & Derrick, you may make
arrangements with Mr. Kimerer's office to do so. We are also willing to allow a third-pafi copy serv¡ce to
pick up specified boxes for copying.




Elizabeth Wang

Loevy & Loevy

2060 Broadway I Ste. 460

Boulder I CO 80302

T 720.328.s642

F   3t2.2435902

www.loevy.com




On Mon, Feb 4, 2019 at 10:33 AM Elizabeth Wang <elizabethw@loevv.com> wrote:

 If everyone   is available at noon,   I can do noon. (I think Robin had said she was not available at 1)



 Elizabeth Wang
                                                          4
            Case 2:15-cv-00462-ROS Document 423-10 Filed 03/01/19 Page 35 of 50
 Loevy & Loevy

 2060 Broadway I Ste.460

 Boulder I CO 80302

T 720.328.5642

 F 312.243.5902

 www.loew.com




 On Fri, Feb 1, 2019 at 1:54 PM Christina Retts <cretts@wienekelawgroup.com> wrote

  Let's do 1:00 on Monday




  Conference bridge

  602-7t5-t867

  609283#

  ww.nsbcivilrights.com

CONFIDENTIAL COMMUNICATION: E-mails from the WIENEKE LAW GROUP, PLC normally contain confidential and
privileged material, and are for the sole use of the intended recipient. Use or distribution by an unintended recipient is
prohibited, and may be a violation of law. lf you believe that you received this e-mail in error, please do not read this
e-mail or any attached items. Please delete the e-mail and all attachments, including any copies thereof, and inform
the sender that you have deleted the e-mail, all attachments and any copies thereof. Thank you. Please be advised
that the Firm does not give tax advice.




                                                           5
            Case 2:15-cv-00462-ROS Document 423-10 Filed 03/01/19 Page 36 of 50




       0f          l




ette




                                                                                              tt
                                                                                            \aa.


                                      ô                   ö            ó              &         n
                                                                                          {_

                                                                                          e
       .{
                                                                                  )
              .&
              tø

                               sTffiffia,qffiffi                 ßox
                               ä",m"a-"ä'ffiÆ*
                                           #î
                                                       I å_ ffiGILL
                               "-% H,,ry        ,F.Ë ry*.,Ðrg$



                                                                  "-rffi
                                                                                          iii
    Case 2:15-cv-00462-ROS Document 423-10 Filed 03/01/19 Page 37 of 50




                                    þ




                                                          ---€;

ì
Case 2:15-cv-00462-ROS Document 423-10 Filed 03/01/19 Page 38 of 50



                                                         I




                     , -r-rfi.f.:¡.:.i'f;,f   I   j'a:
             Case 2:15-cv-00462-ROS Document 423-10 Filed 03/01/19 Page 39 of 50




                                                                                         ¡_.




                                                                                         i     i


                                                                                               _1

                                         ,^   --_ ¿.-                                              t

                                                                          '-
                   1
                                                                 -t::: ''      é1<--¿-
                   ,
                   t,
                   L-

                       ,t




e




    l
    t




        1'
Case 2:15-cv-00462-ROS Document 423-10 Filed 03/01/19 Page 40 of 50




                           ''
                                $',t"




                                                                      \
Case 2:15-cv-00462-ROS Document 423-10 Filed 03/01/19 Page 41 of 50




   :+---*...-"*   -




                                                                  _{r..

                                                                          \
                  Case 2:15-cv-00462-ROS Document 423-10 Filed 03/01/19 Page 42 of 50




                                                                                             t




 qoûffElffs

        mu                                   o
                                      o                  o
                                                                                        !!
                                                                                        rù
                                                                                        :l




  ilUMBER

                   6
- - ælilmlloATE
Case 2:15-cv-00462-ROS Document 423-10 Filed 03/01/19 Page 43 of 50
                                                                  a

                                                                  a
                                                                 a




                                                                      b




                                                                          'l¡
            Case 2:15-cv-00462-ROS Document 423-10 Filed 03/01/19 Page 44 of 50
                                                                                  l




                                                        YI;LUc:,
                           BAn|I(E]IA BCI'(
"\'ñd,
         ì:lf{ì'¡wìw                                    i¡¡nq,rÅo S"lr¿e{

                                    a
         Case 2:15-cv-00462-ROS Document 423-10 Filed 03/01/19 Page 45 of 50



                 t
\\
     \
                                R
                                                         r I                                               t
                                                                                         î
                                                                                                                       /{
                                                                                                                            {
                                                                                                                                f   /

                      '!¡.,4,   r¡v.-r.tv!:



                                                                             l{ll*l<l.        , lrr r
                                                                        EìÀ¡ -¡¡r\tf          . tti {a1:À1<r Àt
                                                                          (.rl\sûif:;          (:t.t\af).a\t(Jl--
                                                                                                                  -a




                                              STA:IE v. MÀå],ER   Gå.r,¡r6ôs




                                                                         Sftft           v-     B/aLÀs
                  Case 2:15-cv-00462-ROS Document 423-10 Filed 03/01/19 Page 46 of 50



                                                                                                                                                                                            ,l


                                                                                                                               5 1,¡À,1!,
                                                                                                                                            v
                                                                                 StArE       .¡.       I{¡-ËLER                GÀr,l.8ø$
                                                                                                                                                .




                                                                                             lqE*%i!,.i.r




                                                                                                                                                                    Þ¿åt-å; v. ¿tCÀ¡I &
                                                                                                                                                                  rroa{¡ltÀl{ (co_Dgr. )




                        Cì¡ T,
                                                                                         '',¡ltl,i¡,        i   i:l,r¡¡r,¡*r          !!irraì¡1, 1. \iìr1rrln,,




               st,\'t¡r v. xu¡{N.t¡ir^,
                       EÀG¿E                    I




              &€a*èz;     rì :._ r:._¡.-._.r¡û. ¡ :få1ùrf,:¡-,i5li_.ff
                                                                           Þ&tJ.---    ._:   r.i:.::


                                 S?Â'}lr 1'.              RICT1AJìD
                                               STÀRKS

                                                S"ATE v.                 fggBSTER.

                                             '"¡æ,¡.@Særk,tu.
                                                                                                                                                                                                         -.
                                                                                                                                   STä,ÍE v. SâI"ÀS
                                                                                                                                                                                                         ^
                                                                                                                                  ST¡|TE v. RosS

     STArE        v. Kflrc                                                                                                                                                           Þ   ¡'A¡¡i   r¡ .
                                                                                      STÀIE v.                       RJTNGEL                                                         REn{OIÐS
    STATE         v.                                                                                                                  STRTE             v.        Job¡ES
                        CO!{D$
                                                                                                                                                    ù¡;tt¡i!; v
STã.TE   v.     BTGGTCA--_                                                                                                                      BI.åCKERBY



                                                                                                                                                                                                              \




                                                                                                                                                                  MILKE-NSBO3373O
               Case 2:15-cv-00462-ROS Document 423-10 Filed 03/01/19 Page 47 of 50


Kim Penny

From:                              Elizabeth Wang <elizabethw@loevy.com>
Sent:                              Tuesday, February 19,2019 10:48 AM
lo:                                Christina Retts; Kathleen Wieneke; Lori Berke;Jody Corbett; Sally Odegard;
                                   Artie.Eaves@SandersParks.com; Robin E. Burgess
Cc:                                Jon Loevy; Rachel Brady; Danielle Hamilton; Brian Swift; Rhonda Neff; Michael Kimerer;
                                   Joshua Dubin (JDubin@dubinconsulting.com)
Subject:                           Milke v. City of Phoenix, et al - letter regarding privilege
Attachments:                       2019_02_19_subject matter of habeas counsel ltrs, priv.pdf; Milke_Privilege Log re
                                   habeas letters.pdf



Dear Counsel

Please see attached

Elizabeth Wang
Loevy & Loevy
2060 Broadway I Ste. 460
Boulder I CO 80302
T 720.328.5642
F   3L2.243.5902                                                                                                   .

www.loevy.com
CONFIDENTIAL COMMUNICATION: E-mails from the WIENEKE LAW GROUP, PLC normally contain confidential and
privileged material, and are for the sole use of the intended recipient. Use or distribution by an unintended recipient is
prohibited, and may be a violation of law. lf you believe that you received this e-mail in error, please do not read this e-
mail or any attached items. Please delete the e-mail and all attachments, including any copies thereof, and inform the
sender that you have deleted the e-mail, all attachments and any copies thereof. Thank you. Please be advised that the
Firm does not g¡ve tax advice.




                                                               1
      Case 2:15-cv-00462-ROS Document 423-10 Filed 03/01/19 Page 48 of 50


                                                                                        Elizabeth Wang
LOEVY & LOEVY                                                              el i za   bethw(âl oevy. co m
2060 Broadway, Suite 460, Boulder, Colorado 80302                                direct72Q.328.5642


                                       February 19,201,9

Via E-mail
Kathleen L. Wieneke                                 Lori V. Berke
Christina Retts                                     Jody C. Corbett
Wieneke Law Group                                   Berke Law Firm PLLC
1095 W. Rio Salado Parkway, Suite 209               1601 N. 7th Street, Suite 360
Tempe, AZ 8528L                                     Phoenix, AZ 85006
Cretts@wienekelaw group. com                        Lori@berkelawfirm. com
Kwieneke@wienekelaw group. com                      Jody@berkelawfirm.com

Sally A. Odegard                                    Artie Eaves
Holloway Odegard & Kelly, P.C.                      Robin E. Burgess
3020 E. Camelback Road, Suite 201                   Sanders & Parks, P.C.
Phoenix, AZ 85016                                   artie. eaves@sandersparks. com
sodegard@hoklaw.com                                 robin.burgess@sandersparks.com
                                                    3030 North Third Street, Suite 1300
                                                    Phoenix, AZ 85012-3099

        F,e Mill¿e u. City of Phoenix, 2:15-CV-462-ROS

Dear Counsel:

        I write concerning privilege issues concerning the letters to/from Debra Milke
and her habeas counsel, Lori Voepel and Michael Kimerer. As we previously stated,
Plaintiff is willing to agree that she has waived the attorney-client privilege with
respect to the letters to/from her and her habeas counsel that were provided to Jana
Bommersbach. In the production from Jana Bommersbach, there are ten letters
between Plaintiff and Lori Voepel and/or Michael Kimerer (including just the first
page of one letter). Plaintiff is further willing to agree that she has waived privilege
with respect to a limited subset of subjects discussed in those letters. Contrary to
Defendants' assertion, however, these few disclosures over the course of habeas
counsel's approximately 15 years of representation of Plaintiff are nowhere near a
blanket waiver of attorney-client privilege. As Judge Silver has already held, any
express waiver here "is relatively limited as Plaintiffs disclosure of certain
communications did not waive the privilege regarding other subjects." Dkt.362 at 2-
o
r).


       Indeed, this rule is well established within the Ninth Circuit. See Cheuron
Corp. u. Pennzoil Co.,974F.2d 1156, 1162 (gth Cir. 1992) ('As this court has held,
the disclosure of information resulting in the waiver of the attorney-client privilege
constitutes waiver only as to communications about the matter actually disclosed."
(quotation omitted)); eee also, e.g., Hernøndez u. Tanninen,6O4 F.3d 1095, 1100 (gth


WWW.LOEVY.COM                                                           cHrcAGo IBoULDER
   Case 2:15-cv-00462-ROS Document 423-10 Filed 03/01/19 Page 49 of 50


Defense Counsel                                                              Page 2 of 4
February 19, 2019

Cir. 2010) ("Hernandez disclosed only his communications with Ferguson about
Tanninen, waiving attorney-client privilege only as to that matter;" therefore, "the
district court erred in finding a blanket waiver of the attorney-client and work
product privileges as to the entire case."): Arízona ex rel. Goddørd u. Frito-Lay, Inc.,
273 F.R.D . 545,556 (D. Ariz. 20II) ("There is a limit, however, to the waiver. It
extends only so far as to communications about the matter actually disclosed. The
Ninth Circuit has cautioned against finding a complete waiver of the attorney-client
privilege by noting that '[t]he breadth of the waiver finding, untethered to the
subject-matter disclosed, constitutes a particularly injurious privilege ruling."'
(quoting Hernøndez)); id. ("New Federal Rule of Evidence 502(a) ... suggests that in
evaluating the extent of waiver, the court limit the waiver to those communications
or information that concern the same subject matter as the communications
constituting the waiver."); Willnerd u. Sybase,Inc., No. 09-cv-500 (BLUD, 2010 WL
 5391270, at *5 (D. Idaho Dec. 22,2010) ("Sybase's disclosure of the Baum report
and other communications ... only waived the privilege with respect to the matter
actually disclosed ... Therefore, Sybase ... is not required to disclose privileged
communications on other subject matters during the same time frame simply
because they are'similar."'); Starsight Telecast, Inc. u. Gemstar Deu. Corp., 158
F.R.D. 650, 654-55 (N.D. Cat. 1994) ("If a discernible line exists between the
information withheld and the information disclosed, the line should be
maintained.") (internal quotation marks and citation omitted).

       In sum, the scope of Plaintiffs express waiver is strictly limited to the subject
matter of the particular disclosures. Thus, the precise scope has to be determined on
a case-by-case basis and construed narrowly to ensure that the waiver is no broader
than necessary. See Cheuron Corp., 97 4 F.2d at LL62; see also Sybøse, Inc., 20L0 WL
 539L270, at *5 ("Guided by principles of fairness, ... the Court concludes that
Sybase's disclosure of communications related to the Baum investigation does not
justify a broad foray into Sybase's privileged communications on'similar,'but not
the same, subject matters.").

       The subject matters disclosed in the letters to/from habeas counsel that were
provided to Jana Bommersbach are: whether Saldate ignored Plaintiff when she
said, "No, I want a lawyer"; whether there wâs any implied waiver of Miranda;
whether Saldate recorded the interview despite being ordered to; importance of
recording interuogations; whether Saldate fabricated Plaintiffs confession; whether
Plaintiff confessed; whether Saldate allowed anyone else in the room during the
interrogation; potential mediation with the State; whether Jan Froebe should be
called as a witness; potential visit by Jana Bommersbach; the Death Penalty
Commission; potential arguments regarding Martínez; issue with Paul Huebl;
conversation of Michael Kimerer with Julie Hall about Jim Styers.

      Thus, Plaintiff is willing to disclose other letters between her and her habeas
counsel (Lori Voepel and Michael Kimerer) which contain those subject matters, as


WWW.LOEVY.COM                                                     cHrcAGo IBoULDER
   Case 2:15-cv-00462-ROS Document 423-10 Filed 03/01/19 Page 50 of 50


Defense Counsel                                                            Page 3 of 4
February 19, 2019

long as Defendants agree that this would not result in any further waiver of any
privileges. Enclosed is a privilege log that lists all of the correspondence between
Plaintiff and her habeas counsel and whether or not specific letters contain that
subject matter. As indicated on the privilege log, some of the letters contain
additional subject matters that are not encompassed within the letters sent to Jana
Bommersbach. Thus, Plaintiff is willing to disclose those letters in redacted form.

        With respect to work product, Plaintiff continues to assert work product
protection over the work product of her habeas counsel (Michael Kimerer and Lori
Voepel) and their investigators/staff and other former counsel and their
investigators/staff (e.9., Ken Ray, Anders Rosenquist, Kirk Fowler, Terry Capozzi,
Liz Hurley). (Excluding any documents relating to trial counsel's knowledge of any
Brady / Giglio material relating to Saldate, which was already agreed to; those
documents have already been produced.) "In contrast to the attorney-client
privilege, the work-product doctrine, or work product immunity as it is also called,
can protect 'documents and tangible things' prepared in anticipation of litigation
that are both non-privileged and relevant. Fed. R. Civ. P. 26(bXB). Unlike the
attorney-client privilege, which protects all communication whether written or oral,
work-product immunity protects documents and tangible things, such as
memorandums, letters, and e-mails. ... A party may discovery work product if the
other party waives immunity. However, work product waiver is not a broad waiver
of all work product related to the same subject matter like the attorney-client
privilege. Instead, work-product waiver only extends to'factual'or'non-opinion'
work product concerning the same subject matter as the disclosed work product."
Informatica Corp. u. Bus. Objects Data Integration, Inc., 454 F. Supp. 2d 957 , 963
(N.D. Cal. 2006) (internal citations omitted). Rule 26(b)(3) "only allows discovery of
'factual' or'non-opinion' work product for which a party has a'substantial need' and
"is unable without undue hardship to obtain the substantial equivalent ... by other
means."' In re EcoStar Commc'ns Corp.,448 F.3d L294, 1301-02 (Fed. Cir. 2006). A
court must "protect against the disclosure of the mental impressions, conclusions,
opinions, or legal theories of an attorney or other representative." Fed. R. Civ. P.
26(bX3). Under Ninth Circuit law, opinion work product is discoverable only if it is
"at issue in the case and the need for the material is compellíng." Holmgren u. State
Farm Mut. Auto. Ins. Co.,976 F.2d 573,577 (9th Cir. 1992) ("[a] party seeking
opinion work product must make a showing beyond the substantial need/undue
hardship test required under Rule 26(b)(3) for non-opinion work product.").

        Furthermore, work product privilege, unlike the attorney-client privilege, is
not waived unless voluntary disclosure "has substantially increased the
opportunities for potential adversaries to obtain the information." Cung Le u. Zuffa,
LLC,321 F.R.D. 636, 65I.52 (D. Nev. 20L7) (internal citation and quotation marks
omitted). And, work product protection does not end with the termination of
litigation, especially when the party is the same in the subsequent litigation. See
Doubleday u. Ruh,149 F.R.D. 601, 605 (C.D. Cal. 1993) (citing FTC u. Frolier, Inc.,


WWW.LOEVY.COM                                                   cHrcAGo IBoULDER
